PER CURIAM.
The Florida Rules of Practice and Procedure for Traffic Courts are hereby amended by adding Rule 6.115, effective July 1, 1981.
SUNDBERG, C. J., and ADKINS, BOYD, OVERTON, ENGLAND, ALDERMAN and McDONALD, JJ., concur.
6.115 DWI School Coordination Trust Fund
(1) Each DWI school approved by the DWI Schools Coordinator is required to remit monthly the assessments collected pursuant to Section 316.665, Florida Statutes, to the Marshal of the Supreme Court on a form provided by the Supreme Court.
(2) Each certified DWI school shall cause records and accounts to be kept in accordance with procedures prescribed by the Supreme Court. Such records and accounts will be subject to audit by the designated representative of Supreme Court.
(3) Each DWI school shall collect the trust fund in accordance with the plan attached hereto.
Pursuant to Section 316.665(5), Florida Statutes the Supreme Court hereby adopts the following plan for the implementation of the DWI Schools Coordination Trust Fund.
(1)Effective July 1, all DWI schools in the state of Florida shall assess three dollars at the time of enrollment against every individual convicted of a violation of Section 316.193 or 860.01, Florida Statutes. This shall include all individuals who are convicted under the aforementioned statute including those who transfer to a school in another state. However, those individuals who transfer from another state shall not be assessed. Federal military employees, their dependents and retired military personnel who attend a federal military DWI school shall be subject to the assessment.
(2) The assessment shall be collected at the time of enrollment in the school to which he is originally enrolled. In the event that an individual transfers to another school, the transferor school shall collect the assessment.
(3) In no case shall the assessment be waived.
(4) Each school shall remit on a monthly basis the assessment collected. This monthly remittance shall be forwarded at such time so as to be received by the Supreme Court by the seventh working day of the next month. The remittance shall be in the form of a check or money order and be sent with a form entitled “DWI Schools Coordination Trust Fund — Remittance of $3.00 Additional Assessment.” See Appendix A.
(5) Each DWI school shall cause records and accounts to be kept which show the collection of each assessment and which will be subject to audit by the Supreme Court. The records of the assessments shall be in a form specified by the Supreme Court. See Appendix B.
(6) Each school shall be responsible for all costs, if any, incurred through compliance with the requirements of the fund.
(7) Each DWI school may request an increase in the fee charged to the individuals to whom this assessment applies. The DWI Schools Coordinators Office shall determine whether a change in the fee is appropriate.
(8) Monies collected by the fund shall be used by the DWI Schools Coordinator’s Office to pay for staff salaries, travel and other expenses related to the functioning of the office. The fund will also be used to pay for programs in which the coordinator’s office engages, including but not limited to, interstate reciprocity, training, certification, monitoring and technical assistance. The Supreme Court may assess the fund for reasonable costs for the administration of the fund.
(9) The DWI Schools Coordinator shall be the administrator of the fund.
*806APPENDIX A



*807APPENDIX B